
	

113 HR 210 IH: To require retail establishments that use mobile device tracking technology to display notices to that effect.
U.S. House of Representatives
2013-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 210
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2013
			Mr. Serrano
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require retail establishments that use mobile device
		  tracking technology to display notices to that effect.
	
	
		1.Notices regarding use of
			 mobile device tracking technology by retail establishments
			(a)In
			 generalA person who owns or
			 operates a retail establishment and uses mobile device tracking technology in
			 such establishment shall display in a prominent location in such establishment
			 a notice that such technology is in use and that individuals can avoid being
			 tracked by turning off their mobile devices.
			(b)RegulationsNot
			 later than 180 days after the date of the enactment of this Act, the Federal
			 Trade Commission shall promulgate regulations under section 553 of title 5,
			 United States Code, to implement subsection (a).
			2.Enforcement by
			 Federal Trade Commission
			(a)Unfair or
			 deceptive acts or practicesA
			 violation of section 1(a) or a regulation promulgated pursuant to section 1(b)
			 shall be treated as an unfair or deceptive act or practice in violation of a
			 regulation under section 18(a)(1)(B) of the Federal Trade Commission Act (15
			 U.S.C. 57a(a)(1)(B)) regarding unfair or deceptive acts or practices.
			(b)Powers of
			 CommissionThe Federal Trade
			 Commission shall enforce this Act in the same manner, by the same means, and
			 with the same jurisdiction, powers, and duties as though all applicable terms
			 and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were
			 incorporated into and made a part of this Act. Any person who violates this Act
			 or the regulations promulgated under this Act shall be subject to the penalties
			 and entitled to the privileges and immunities provided in the Federal Trade
			 Commission Act.
			3.DefinitionsIn this Act:
			(1)Mobile
			 deviceThe term mobile
			 device means—
				(A)a mobile
			 telephone; or
				(B)any device that
			 uses or provides access to commercial mobile data service (as defined in
			 section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47
			 U.S.C. 1401)).
				(2)Mobile device
			 tracking technologyThe term
			 mobile device tracking technology means technology that tracks the
			 movement of an individual using the radio signal emitted by a mobile
			 device.
			4.Effective
			 dateThis Act shall take
			 effect on the date that is 180 days after the date of the enactment of this
			 Act.
		
